        Case 1:20-cv-00632-AWI-SAB Document 20 Filed 10/08/20 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   KYLE J. KUBES,                                   )   Case No.: 1:20-cv-00632-AWI-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   ORDER ADOPTING FINDINGS AND
13          v.                                            RECOMMENDATION
                                                      )
14                                                    )   (Doc. No. 19)
     CALIFORNIA CORRECTIONAL
                                                      )
     INSTITUTION,
15                                                    )
                                                      )
16                  Defendant.                        )
                                                      )
17                                                    )
18          Plaintiff Kyle J. Kubes is proceeding pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20          On July 1, 2020, the Magistrate Judge screened Plaintiff’s first amended complaint and found
21   that Plaintiff stated a cognizable claim for deliberate indifference for denial of clean clothing against
22   the unidentified captain, lieutenant Garcia, and unidentified sergeant. (Doc. No. 16.) However,
23   Plaintiff was advised that he failed to state a cognizable claim for deliberate indifference for denial of
24   mental health treatment. (Id.) Therefore, Plaintiff was advised that he could file an amended
25   complaint or a notice of intent to proceed on the claim found to be cognizable. (Id.)
26          On July 23, 2020, Plaintiff notified the Court of his intent to proceed on the deliberate
27   indifference claim for denial of clean clothing against Defendants lieutenant Garcia, unidentified
28   captain, and unidentified sergeant. (Doc. No. 17.) Accordingly, on July 27, 2020, the Magistrate
                                                          1
        Case 1:20-cv-00632-AWI-SAB Document 20 Filed 10/08/20 Page 2 of 2



1    Judge issued Findings and Recommendations recommending that this action proceed only on

2    Plaintiff’s deliberate indifference claim for denial of clean clothing against Defendants lieutenant

3    Garcia, unidentified captain, and unidentified sergeant. (Doc. No. 19.) The Findings and

4    Recommendations were served on Plaintiff and contained notice that objections were to be filed within

5    fourteen days. (Id.) Plaintiff has not filed objections and the time to do so has expired.

6           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this Court

7    has conducted a de novo review of this case. Having carefully reviewed the entire file, the Court finds

8    the findings and recommendations to be supported by the record and proper analysis.

9           Accordingly,

10              1. The Findings and Recommendations issued on July 27, 2020 (Doc. No. 19.) are
11                   adopted;
12              2. This action shall proceed against Defendants unidentified captain, lieutenant Garcia,
13                   and unidentified sergeant for denial of clean clothing in violation of the Eighth
14                   Amendment; and
15              3.   Plaintiff’s deliberate indifference claim for denial of mental health treatment is
16                   dismissed for failure to state a cognizable claim for relief.
17
18   IT IS SO ORDERED.
19   Dated: October 8, 2020
20                                                 SENIOR DISTRICT JUDGE

21
22
23
24
25
26
27
28

                                                          2
